Case 2:15-cv-06633-CAS-SS Document 409-18 Filed 04/10/19 Page 1 of 6 Page ID
                                 #:10821




                   EXHIBIT L
     Case 2:15-cv-06633-CAS-SS Document 409-18 Filed 04/10/19 Page 2 of 6 Page ID2608
         I2R7BER1                     #:10822


1        UNITED STATES DISTRICT COURT
         SOUTHERN DISTRICT OF NEW YORK
2        ------------------------------x

3        UNITED STATES OF AMERICA,                     New York, N.Y.

4                     v.                               16 Cr. 0746(PKC)

5        DAVID BERGSTEIN,

6                          Defendant.

7        ------------------------------x
                                                       February 27, 2018
8                                                      9:30 a.m.
         Before:
9
                                 HON. P. KEVIN CASTEL,
10
                                                       District Judge
11
                                        APPEARANCES
12
         GEOFFREY S. BERMAN
13            Interim United States Attorney for the
              Southern District of New York
14       BY: EDWARD IMPERATORE
              ROBERT ALLEN
15            ELISHA KOBRE
                   Assistant United States Attorneys
16
         BIENERT, MILLER & KATZMAN, PLC
17            Attorneys for Defendant
         BY: THOMAS H. BIENERT, JR.
18            ANTHONY R. BISCONTI

19       SATTERLEE STEPHENS LLP
              Attorneys for Defendant
20       BY: ANDREW L. FISH

21                 - also present -

22       Ellie Sheinwald, U.S. Paralegal Specialist
         Sarah Emmerick, U.S. Paralegal Specialist
23       Caroline Howland, Defense Paralegal Specialist

24       SA Shannon Bieniek, FBI

25


                           SOUTHERN DISTRICT REPORTERS, P.C.
                                     (212) 805-0300
     Case 2:15-cv-06633-CAS-SS Document 409-18 Filed 04/10/19 Page 3 of 6 Page ID2632
         I2R7BER1                     #:10823
                                     Bergstein  - direct

1                    (jury present)

2                    THE COURT:   Please be seated.    Good morning, ladies

3        and gentlemen.     Counsel and I have been working, and I

4        apologize we didn't bring you out sooner, but we're working.

5                    All right.   Mr. Bienert, you may call your next

6        witness.

7                    MR. BIENERT:   Yes, your Honor, we call the defendant,

8        David Bergstein.

9                    THE COURT:   OK.

10        DAVID BERGSTEIN,

11             the defendant, in his own behalf,

12             having been duly sworn, testified as follows:

13       DIRECT EXAMINATION

14       BY MR. BIENERT:

15       Q.   So, Mr.Bergstein, you have obviously been here the entire

16       three plus weeks listening to the testimony in the case, right?

17       A.   Yes.

18       Q.   I'm going to touch on a couple of big picture topics and

19       then we will go through a narrative.

20                   You've heard the testimony from Mr. Wellner and

21       Mr. Hallac, each giving their own testimony as to the nature of

22       their relationship with you in 2011 and '12 frame.

23       A.   Yes.

24       Q.   What was the relationship that you had with Mr. Hallac and

25       Mr. Wellner in Weston in terms of what it was to do and


                           SOUTHERN DISTRICT REPORTERS, P.C.
                                     (212) 805-0300
     Case 2:15-cv-06633-CAS-SS Document 409-18 Filed 04/10/19 Page 4 of 6 Page ID2717
         I2R7BER3                     #:10824
                                     Bergstein  - direct

1        proposed making a loan to one of my entities and then using

2        part of the proceeds of that loan to do the first leg of the

3        Pineboard funding.

4        Q.   And is this what led to the TT Swartz IP loan?

5        A.   Correct.

6        Q.   Did you -- who was it who raised the idea of the TT Fund

7        being used to make the loan?

8        A.   Again, I didn't know one fund from the other.         They

9        proposed frankly initially making a $10 million loan, and then

10       it evolved into what became the ultimate agreement and up to

11       $25 million loan.     They proposed making the loan.       I did not

12       know what Wimbledon TT was, or Partners, or any of the other

13       funds.

14       Q.   Did it matter to you what loan was used -- what fund was

15       used for the loan?

16       A.   No.

17       Q.   So, what is your understanding?       If you can tell us, what

18       was sort of the overall structure that was agreed upon for the

19       TT Swartz IP loan?

20       A.   Well, that is a very simple structure.        Weston agreed to

21       loan up to $25 million to Swartz IP, with a minimum of 12 and a

22       half million dollars.      It was a five year loan subject to some

23       early call provisions which we described as redemptions.           They

24       were represented by counsel.       We went through a drafting of the

25       document, which I understood had been largely draft, because


                          SOUTHERN DISTRICT REPORTERS, P.C.
                                    (212) 805-0300
     Case 2:15-cv-06633-CAS-SS Document 409-18 Filed 04/10/19 Page 5 of 6 Page ID2718
         I2R7BER3                     #:10825
                                     Bergstein  - direct

1        they were considering almost an exact arrangement, and I

2        negotiated certain provisions, the most important one of which

3        is I said I am not doing the loan unless I can do what is

4        called related party transactions.

5                    So, we modified the document in a drafting to allow us

6        to do related party transactions.

7        Q.   You can take a look to the N003.       Tell me if you recognize

8        what this is, sir.

9        A.   Yes.

10       Q.   Does this relate to what you just testified about

11       negotiating and modifying the draft note loan agreement?

12       A.   Yes.

13       Q.   Do you recognize who made changes to this draft?

14       A.   Well, both Keith and -- both Wellner's lawyers -- I don't

15       know who they were -- would have made changes.         And I think on

16       my side I probably just marked it up.        I don't remember

17       specifically.

18                   MR. BIENERT:   I would like to move into evidence

19       Exhibit N003.

20                   MR. IMPERATORE:   Objection, your Honor.      It's not an

21       executed agreement.

22                   MR. BIENERT:   It's not for that purpose, your Honor.

23       It's about the negotiations and alterations.

24                   THE COURT:   Overruled.

25                   (Defendant's Exhibit N003 received in evidence)


                           SOUTHERN DISTRICT REPORTERS, P.C.
                                     (212) 805-0300
     Case 2:15-cv-06633-CAS-SS Document 409-18 Filed 04/10/19 Page 6 of 6 Page ID2820
         I2rdber6                     #:10826
                                     Bergstein  - cross

1        A.    There are two accounts both referencing the side letter.

2        They are not brokerage accounts.       One of them, as the side

3        letter says, is a securities account, and the other one, as the

4        side letter says, is a loan account.        So they're not brokerage

5        accounts, they are two accounts.

6        Q.    When those were created in November 2011, they had no money

7        in them, right?

8        A.    That's correct.

9        Q.    And it was TT's money that infused that account, right?

10       A.    Correct.

11       Q.    Roughly 12-and-a-half-million dollars?

12       A.    Correct.

13       Q.    And that was the money, a portion of which you claim Swartz

14       IP lent to Arius Libra, right?

15       A.    Correct.

16       Q.    And you negotiated the loan agreement between TT and Swartz

17       IP?

18       A.    Yes.

19       Q.    And you helped edit the agreement and the note?

20       A.    Yes.

21       Q.    And you agreed that Swartz IP would meet the Tewksbury

22       returns plus one percent, right?

23       A.    That's what the agreement said, that the rate of interest

24       that would be paid would be Tewksbury plus 1 percent, but it

25       doesn't -- it's not -- I didn't agree that it would meet the


                          SOUTHERN DISTRICT REPORTERS, P.C.
                                    (212) 805-0300
